PER CURIAM.
We affirm appellant’s adjudication of guilt for grand theft of an automobile and use or possession of drug paraphernalia. However, appellant contends, and the State concedes, *319that the trial court erred when it entered a single disposition order covering both offenses. “The law is clear that separate disposition orders must be entered for each offense adjudicated.” M.L.B. v. State, 673 So.2d 582, 583 (Fla. 5th DCA 1996). Accordingly, we remand with directions to the trial court to enter separate disposition orders for each offense.
AFFIRMED, but REMANDED.
DELL, STEVENSON and SHAHOOD, JJ. concur.